Citation Nr: 1421968	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-12 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1992 to June 1992, and again from June 2006 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In January 2013, the Veteran testified during a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript is included in the claims file. 

The Board notes that at the time of the January 2013 hearing the Veteran did not have a representative.  In February 2013, the Veteran appointed a representative.  The representative has had the opportunity to review the claims file, including the January 2013 hearing transcript, and submit written argument on behalf of the Veteran.  Thus, the Board finds that there is no prejudice against the Veteran in deciding the issue on appeal at this time.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's obstructive sleep apnea did not begin in service and cannot be linked to any established in-service injury, disease, or event.





CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In his September 2011 claim and subsequent statements, the Veteran asserted that his diagnosed obstructive sleep apnea began in service and is related to his in-service treatment for sleep disturbance and insomnia.

While acknowledging the Veteran's statements and the previous Board decisions that the Veteran submitted as evidence that his obstructive sleep apnea is related to service, the Board finds that the Veteran is not competent to testify with regard to the nature and etiology of his obstructive sleep apnea.  The etiology of obstructive sleep apnea is a complex medical question and, as noted above, the Veteran is not competent to provide medical evidence as to such questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462; Routen, 10 Vet. App. at 183.  

While the Veteran may sincerely believe that his current diagnosis of obstructive sleep apnea is related to his treatment for insomnia in service, the Board notes that insomnia and obstructive sleep apnea are separate disabilities (a person with insomnia does not necessary have, or will ever have, obstructive sleep apnea).  In regards to the previous Board decisions, the Board notes that previous decisions are not precedential and are not binding on Board decisions in other cases.  38 C.F.R. § 20.1303 (2013); McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).  Nonetheless, these previous Board decisions will be addressed below.

In any event, to address this issue, in November 2011 the Veteran was afforded a VA sleep apnea examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The examiner noted that the Veteran had a diagnosis of obstructive sleep apnea that was confirmed by a sleep study and required the use of a breathing assistance device.  The examiner opined that the Veteran's obstructive sleep apnea was "less likely than not proximately due to or the result of his service-connected condition."  The examiner provided the following rationale:

[The] Veteran's complain[t] is hypersomnolence during the day.  Although he does have the diagnosis done and is respond[ing] to present treatment with CPAP, amount of sleeping hours has not increased as per Veteran.  It is my opinion that Veteran's complaints of hypersomnolence in 2007 (as per Veteran) were related to his night shifts and stress related to near, back home deployment.

In his December 2011 notice of disagreement, the Veteran asserted that the November 2011 VA examination and report were inadequate.  The Veteran noted that the examiner did not perform any physical evaluation, and her review was limited to a five to ten minute interview.

In February 2012, the Veteran was afforded another VA sleep apnea examination opinion.  The examiner reviewed the claims file.  The examiner noted that the Veteran mentioned snoring to his primary physician in August 2010, who noted that she suspected sleep apnea.  The examiner also noted that the Veteran "has obesity" and "has progressively been gaining weight."  The examiner noted that a sleep screening showed a diagnosis of sleep apnea.  The examiner opined that "the condition of sleep apnea in this claimant is not related or aggravated by his period of service from June [2006] to July [2007]."  The examiner noted that the Veteran was not diagnosed with obstructive sleep apnea until 3 years after he completed his tour of duty.  Further, the examiner noted that "sleep apnea is caused by anatomical variants due to obesity or disorders of the mandible, maxilla and muscles of the throat.  In this particular case, it is mostly due to his documented obesity, which had been gradually worsening," providing evidence against the claim.

The Board finds the VA examiner's opinion to be persuasive.  The examiner had appropriate expertise and reviewed the claims file, which included the November 2011 VA examination report and the records of in-service treatment for insomnia.  There is no competent and probative opinion that supports the Veteran's claims, and none has been identified by either the Veteran or his representative.  

The Board acknowledges that the Veteran submitted three previous Board decisions that he asserted provide precedent for his current appeal.  The first opinion grants service connection for sleep apnea secondary to a veteran's service-connected posttraumatic stress disorder (PTSD) based on a VA medical report that noted "in all probability [the veteran's PTSD] has aggravated the obstructive sleep apnea."

The second Board decision granted service connection for sleep apnea secondary to a veteran's service-connected deviated nasal septum based on a VA examination report and other private treatment records that noted that "it is at least as likely as not that the deviated nasal septum is causing a significant aggravation to the corrective use of the veteran's CPAP machine therapy for his obstructive sleep apnea."

The third Board decision remanded the issue of entitlement to service connection for sleep apnea on a direct basis and secondary to service-connected allergic rhinitis/sinusitis in order to obtain a VA examination and report that addressed both issues.  

At the outset, as cited above, the Board notes that previous Board decisions are not precedential, and are not binding on Board decisions in other cases.  38 C.F.R. § 20.1303 (2013); McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).  Further, in this case, the previous Board decisions submitted by the Veteran are distinguishable.  The first and second decision granted service connection because a medical opinion specifically noted that the veteran's sleep apnea was aggravated by a service-connected disability (nothing like this exists in this case).  Here, the Veteran does not allege that his obstructive sleep apnea is caused by a service-connected disability, and there are no medical opinions that provide a positive nexus opinion.  In fact, there are two medical opinions that provide evidence against the Veteran's claim.

The third Board decision remanded the issue of entitlement to service connection for sleep apnea for a VA examination and report.  In that remand, no VA examination had been performed.  In contrast, in this case, the Veteran has been afforded two VA examinations, which, as discussed below, fulfill the Board's duty to obtain a VA examination (in effect, the third example has been undertaken in this case, with a VA opinion that provides evidence against this case so a remand is not required).  Even, as requested by the Veteran, the Board discounts the first examination as being inadequate, the second provides highly probative evidence against this claim.  Further,  little supports the Veteran's central contention that insomnia in service was a precursor of the Veteran's obstructive sleep apnea.  In fact, there is significant medical evidenced, as cited above, against such a finding.

Accordingly, service connection for obstructive sleep apnea must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in October 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

Also, the Veteran was provided VA examinations in regards to his obstructive sleep apnea claim in November 2011 and February 2012.  The Board acknowledges that the November 2011 examination may not have been adequate as the examiner did not provide a thorough rationale for her opinion.  However, the Board finds that the February 2012 opinion was adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  

The examination report (the second) was based a thorough review of the claims file by a physician with appropriate expertise.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board acknowledges that the Veteran, through his representative, requested an outside medical opinion in his March 2013 informal hearing presentation.  The Board finds that, as noted above, the VA has satisfied its duty to provide an adequate VA examination and report.  Accordingly, an outside medical opinion is not warranted.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).    



ORDER

Service connection for obstructive sleep apnea is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


